Title: From Thomas Jefferson to Martha Jefferson Randolph, 9 February 1791
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Martha
Philadelphia Feb. 9. 1791.

Your two last letters are those which have given me the greatest pleasure of any I ever recieved from you. The one announced that you were become a notable housewife, the other a mother. This last is undoubtedly the key-stone of the arch of matrimonial happiness, as the first is it’s daily aliment. Accept my sincere congratulations for yourself and Mr. Randolph. I hope you are getting well, towards which great care of yourself is necessary: for however adviseable it is for those in health to expose themselves freely, it is not so for the sick. You will be out in time to begin your garden, and that will tempt you to be out a great deal, than which nothing will tend more to give you health and strength. Remember me affectionately to Mr. Randolph and Polly, as well as to Miss Jenny. Your’s sincereley,

Th: Jefferson

